Citation Nr: 0707170	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD) 
prior to November 1, 2004. 

2.  Entitlement to a disability rating in excess of 50 
percent disabling for PTSD on and after November 1, 2004.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970 and from December 1970 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied a rating in excess of 30 
percent disabling for PTSD and determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for 
hypertension, to include as secondary to service-connected 
PTSD.  

During the pendency of the appeal the RO granted a 50 percent 
rating for the PTSD effective November 1, 2004.  Prior to 
that time the 30 percent rating has remained in effect and 
the issue is characterized to reflect this fact.  

The reopened claim for service connection for hypertension is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  Prior to November 1, 2004 the veteran's service-connected 
PTSD was manifested by such as symptoms as sleep 
difficulties, nervousness, irritability, tension, exaggerated 
startle response, fearfulness, nightmares, intrusive thoughts 
and Global Assessment of Functioning (GAF) scores 
attributable to PTSD of 50 to 55 and shown by medical 
evidence to cause occupational and social impairment with 
reduced reliability and productivity due to his PTSD 
symptoms.

2.  As of November 1, 2004, the veteran's PTSD has been 
manifested primarily by anxiousness, nightmares, anger and 
irritability, sleep disturbance, depression, and social 
isolation, but with no evidence of a thought disorder and GAF 
scores ranging from 40 to 45.

3.  An October 1997 rating decision, denied the veteran's 
claim for service connection for hypertension.  The veteran 
did not appeal this determination.

4.  New evidence received since the October 1997 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2004 the criteria for a rating of 50 
percent disabling, but no more, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2006).

2.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met as of November 1, 2004.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2006).

3.  The October 1997 decision, denying a claim for service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002&. Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

4.  New and material evidence has been received since the 
October 1997 decision, and the claim for service connection 
for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 &. Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in April 2002 (increased rating) and July 2002 
(reopen service connection claim).  The RO issued a duty to 
assist letter in August 2002 that addressed the increased 
rating claim.  After the December 2002 rating denied both 
claims which the veteran appealed, the RO sent another duty 
to assist letter in July 2004 addressing the increased rating 
issues, as well as the service connection claim for 
hypertension.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Although these documents failed to provide the 
veteran with the correct law addressing the issue of new and 
material evidence as well as explaining in detail what 
evidence the veteran must submit to reopen his claim, in this 
case, the veteran is not prejudiced by the RO's failure to 
address the correct law for reopening the prior final 
denials, as the Board is reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The April 2005 VA 
examination included examination of the veteran and review of 
the record and provides sufficient evidence to adjudicate the 
veteran's claim seeking entitlement to an increased rating 
for the PTSD.  Regarding the hypertension claim, the evidence 
of record is sufficient to reopen this claim and an 
examination will be scheduled on remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   In 
the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Additionally, the veteran retains the right to request an 
earlier effective date.  For these reasons, and in light of 
the favorable outcome of this decision, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
These criteria contemplate that a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Service connection for PTSD was granted in an April 1997 
rating decision, which assigned an initial rating of 30 
percent disabling.  The veteran filed his claim for increased 
rating in April 2002.  The December 2002 rating on appeal 
denied this claim.  While the appeal was pending, the RO via 
an October 2005 Decision Review Officer (DRO) decision, 
granted a 50 percent rating effective November 1, 2004.  With 
the exception of 2 periods of temporary total disability 
assigned in 2003 and 2004, the rating remained at 30 percent 
disabling prior to this date.  Thus the Board shall continue 
the two periods wherein the PTSD was rated as 30 percent 
disabling from the date of the increased rating claim to 
November 1, 2004 and 50 percent as of that date.  

A.  PTSD rated as 30 percent disabling prior to November 1, 
2004.  

Among the pertinent evidence submitted with the April 2002 
claim is the following.  VA treatment records from 2002 
showed that in May 2002, the veteran was hospitalized for 
polysubstance abuse (cocaine, marijuana, alcohol) rule out 
PTSD, rule out substance induced mood disorder.  He was noted 
to have been diagnosed with PTSD for several years, and also 
had an extensive history of substance abuse.  Among his 
complaints on admission were thoughts of self harm, wherein 
he considered cutting his wrist with a knife or stepping in 
front of a truck.  He also expressed homicidal thoughts 
towards his employers.  At the time of admission, he was 
noted to have rambling speech, and had used alcohol, 
marijuana and cocaine within the past 2 days with some visual 
hallucinations secondary to cocaine ingestion.  He also 
complained of erratic sleeping patterns, with sleep not 
refreshing him, and also endorsed flashbacks and increasingly 
intrusive thoughts about the war.  He denied visual or 
auditory hallucinations (aside from the drug related ones).  
He did have some reduction in appetite.  No mental status 
examination at discharge, the veteran was cooperative, poorly 
groomed, affect blunted, mood dysthymic, speech normal rate, 
recent homicidal and suicidal thoughts but currently denied.  
His GAF score on discharge was 50.  

A May 2002 VA adult assessment noted that the veteran's 
longest full time job lasted one year, with his usual 
employment pattern being on disability or retired.  He did 
express a desire to find work, though he reported feeling 
extremely troubled by employment problems in the past 30 
days, and felt a need for employment counseling.  He admitted 
to long term substance abuse, including in the past few days.  
Socially he was divorced for 23 years and satisfied with his 
situation.  He was living with friends for the past two 
months and was not satisfied with these circumstances.  He 
had six close friends and close relationship with his family 
members and sexual partner.  He spent most of his free time 
alone and was not satisfied with this.  He reported 
experiencing serious depression, trouble understanding, 
concentrating or remembering, and serious thoughts of suicide 
in the past 30 days and during his lifetime.  He denied 
actual suicide attempts.  

An October 2002 VA letter reflects that the veteran was in 
transitional housing for homeless veterans since May 2002.  

The report from Social Security psychiatric examinations done 
in February 2003 revealed the veteran to be participating at 
an inpatient VA treatment facility.  He denied having 
problems finding his way around familiar territory or doing 
self care.  He was appropriately and casually dressed and 
showed good personal hygiene.  He related his history that 
included a childhood with an abusive father.  He indicated 
that he served in a combat unit in the service in Vietnam.  
He indicted that after service, he had numerous arrests for 
bar fights, domestic violence and firearms offenses.  He also 
gave a history of having worked numerous odd jobs after 
service.  His current activities of daily living were based 
on his routine at the VA, and did not cook because he ate in 
the cafeteria, but knew how to.  He was able to shop and use 
the bus independently and could manage his funds.  He 
sometimes had problems doing household chores due to physical 
difficulties.  His days were usually filled with VA 
appointments and he watched TV and read in his free time.  He 
generally did not socialize except with a few people and 
avoided crowds due to feeling on edge or fearful of possibly 
getting hurt.  He had significantly depressed days prior to 
getting treatment.  The examination also discussed various 
physical problems as well as substance abuse problems.  He 
indicated he had not used drugs or alcohol in the last 10 
months.  He described receiving much treatment for substance 
abuse and PTSD.

Regarding his PTSD symptoms, he reported significant 
difficulty forming and maintaining relationships due to trust 
issues and fear of loss.  He was quite uncomfortable in 
crowds and had occasional panic attacks in them.  He had 
nightmares that would come in groups and abate for no 
specific time and reemerge without warning.  He endorsed 
flashbacks, particularly if he interacts with a Vietnamese 
person or smells the food or hears the language.  He becomes 
quite hypervigilant around Vietnamese and said things look 
like they are in slow motion.  He also becomes confused at 
those times.  He indicated the flashbacks could happen about 
5 to 6 times a week.  Depending on the severity of the 
nightmares he could sometimes go back to sleep and other 
times, not.  He also expressed feelings of helplessness and 
worthlessness when depressed.  His appetite fluctuated as 
well depending on the severity of depression.  He only 
endorsed hallucinations when using cocaine, but no other 
time.  He denied suicidal or homicidal thoughts.  

Clinical interview revealed the veteran to be appropriately 
dressed and cooperative with adequate eye contact.  His 
conversation was slightly inhibited but responses were 
logical, coherent and goal directed.  He had a tendency to 
sometimes provide circumstantial detail but there was no 
thought blocking.  His speech was not impoverished in content 
and there was no evidence of tangential thinking or loose 
associations.  Again he was noted to deny hallucinations 
other than drug induced ones.  His reality contact appeared 
intact and he showed no signs of psychotic, delusional or 
paranoid thought.  He was noted to be guarded and anxious in 
crowds, per his report.  He demonstrated mild psychomotor 
agitation but had adequate pace and resistance.  His 
sensorium was clear and he was oriented to time, place, 
person and circumstances.  His remote and recent memory was 
intact, and he could recall 3 objects after 5 minutes, but 
became confused when asked to do serial 7's.  His speech 
suggested relatively normal mental ability. He appeared to 
suffer from PTSD with occasional depressed mood.  He 
described a history of self medication with various 
substances.  

Following testing the composite clinical picture was that the 
veteran appears to be suffering from PTSD with periods of 
depressed mood.  He had a history of misguided self 
medication with drugs and alcohol but maintained sobriety for 
the past 10 months.  At the present, his psychopathology 
appeared of sufficient severity to produce frequent 
psychological restriction in social interactions and his 
ability to perform adequately.  There was no significant 
restriction in adaptation.  The diagnoses were PTSD, chronic 
and substance abuse disorder in remission.  

The veteran entered a VA residential treatment program for 
PTSD in March 2003 and remained in this program through April 
21, 2003, when he successfully completed it.  During this 
time span he was in receipt of a temporary 100 percent rating 
from March 12, 2003 to May 1, 2003.  While he was in this 
program, he received extensive individual and group therapy 
that addressed his PTSD symptoms.  The April 21, 2003 
discharge report described the veteran as having successfully 
completed the program and having worked hard on all aspects 
of his illness.  He had developed some new coping techniques 
and had his medications regulated.  He was somewhat less 
depressed and anxious.  His GAF was 41 and his condition on 
discharge reflected that in spite of making progress, he 
continued to suffer from nightmares, insomnia, intrusive 
thoughts, avoidance of Vietnam reminders, hypervigilance, 
anger discontrol, social isolation, emotional numbness, 
depression and anxiety.  

VA treatment records between the veteran's April 2003 
discharge from the PTSD program and March 2004 primarily 
reflect treatment for other medical concerns besides PTSD, 
but do reflect that he continued with weekly outpatient PTSD 
sessions and in May 2003 psychiatry follow-up, he endorsed no 
complaints, continued to stay sober and appeared to be in 
good spirits with a GAF score of 55 shown.  In a July 2003 
primary care assessment, he was noted to be attending group 
therapy regularly and was doing well.  He is shown to have 
continued with group PTSD therapy through September 2003.  

The report of a March 2004 VA examination included a claims 
file review and history that included the most recent 
hospitalization for PTSD in July 2003.  He was also noted to 
have a substance abuse problem in December 2002 at a time 
when his GAF score was 50.  He had a GAF of 55 on medical 
follow up in May 2003.  In obtaining a medical history from 
the veteran, he was noted to be very reluctant to discuss 
details and had isolation of affect when discussing his 
experiences.  He related his past history of combat stressors 
and post combat problems with drinking/drug use and treatment 
for such including rehabilitation stays.  Last July he had a 
6 week hospital stay in the PTSD program.  Since then he's 
abstained from drug use.  He attended AA several times a 
week.  He wanted to stay sober for his daughter who was in 
college.  He said he always has some slight depressed mood, 
inappropriate anger, irritability, trouble concentrating, 
lack of energy, lack of enjoyment of activities, and 
intensified intrusive thoughts.  He also had frequent Vietnam 
nightmares and periods of avoiding others.  He noted that his 
bad thoughts are often set off by outside stimuli.  He gave 
an example of having violent thoughts when he sees an Asian 
person, and found this unpleasant.  He sometimes had 
flashbacks of being back in Vietnam, and frequent nightmares 
of Vietnam.  He was aware of having such dreams several times 
a week.  He indicated that he struck his current girlfriend 
while in his sleep.  He continued to have a startle response.  

Regarding daily activities, he lived with a very supportive 
girlfriend.  She was supportive as long as he was not abusing 
alcohol or drugs.  He moved in with her and did yard work and 
other chores around the house at his own pace.  He felt 
better when he was outside than when he had to stay inside.  
He sometimes needed to stay active to control his anxiety.  
He did not like to go to casinos because of an aversion to 
crowds.  He visited a nearby uncle, but otherwise had few 
contacts with others outside of his therapy and support 
groups.  

Mental status examination revealed that he volunteered no 
information about Vietnam.  Otherwise he was freely 
talkative.  He was very reluctant to talk about Vietnam and 
became moderately anxious when speaking about it.  There were 
no reported hallucinations.  He had facies of a mood with 
mild depression.  He reported occasional suicidal ideations, 
but no plans or intent.  He recalled 1 out of 3 items at 5 
minutes, the second without prompting and could not recall 
the third item.  Since September 11, he was more upset by 
frequent war news and avoided watching the news.  He was 
aware of current events and could discuss them with insight.  
He was able to do simple calculations and serial 7's.  He was 
aware of details about his budget and denied problems handing 
money.  

The examiner summarized that this veteran, who was seeking a 
rating in excess of 30 percent for PTSD, had abstained from 
substance abuse over the past year and was regularly involved 
in therapy and medication treatment.  He reported that Celexa 
helped with depressive symptoms.  During the examination, the 
veteran continued to report a regular presence of symptoms 
consistent with PTSD with depression.  He continued with a 
startle response, avoided reminders of Vietnam, had 
irritability, avoided crowds and avoided interactions with 
most people.  He also had intrusive thoughts and frequent 
nightmares.  He was consistently having dysthymic and 
depressive symptoms.  The Axis I diagnosis was PTSD with 
depression.  His GAF score was 55.  

The veteran entered a residential treatment program in late 
August 2004 and remained in this program through October 
2005, when he graduated from it.  During this time span he 
was in receipt of a temporary 100 percent rating from August 
24, 2004 to November 1, 2004.  While he was in this program, 
he received extensive individual and group therapy that 
addressed his PTSD symptoms.  

The veteran testified in his October 2004 RO hearing that his 
PTSD symptoms were worsening.  His major problems were rages 
that come on suddenly.  He also said he was having problems 
concentrating and remembering things.  He said he no longer 
does things he used to enjoy, like fishing or the outdoors. 

Based upon review of the evidence, the Board finds that the 
evidence favors an increased rating to 50 percent disabling 
for the veteran's PTSD prior to November 1, 2004.  The 
evidence governing this time period reflects that the 
veteran's PTSD symptoms more closely resemble occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence, detailed above, generally 
revealed him to be subject to depressed moods, inappropriate 
anger, irritability, trouble concentrating, lack of energy, 
lack of enjoyment of activities, intrusive thoughts, frequent 
Vietnam nightmares and periods of avoiding others, which 
caused him social and occupational impairment.  With the 
exception of a time in April 2003 when he was in residential 
treatment for PTSD and substance abuse problems and in 
receipt of a temporary total disability rating, his GAF 
scores prior to November 1, 2004 ranged from 50 to 55, which 
is consistent with symptomatology warranting a 50 percent 
rating.  

However, his symptoms failed to more closely resemble the 
criteria for a 70 percent rating during this time period.  
The most recent VA examination prior to November 1, 2004 was 
the March 2004 VA examination, which diagnosed PTSD with 
depression, described the PTSD symptoms as ongoing, but 
assigned a GAF score was 55, which suggested only moderate 
symptomatology.  This examination noted that the veteran was 
involved with regular therapy and medication treatment, which 
helped him somewhat, and he was also abstaining from alcohol 
and drugs.  As a result of his compliance with treatment and 
abstention from substance abuse, he was noted to be living 
with a supportive girlfriend, although his symptoms caused 
social problems, such as restricting his social activities 
such as going to casinos with her, due to an aversion to 
crowds.  

The March 2004 examination and the VA treatment records and 
Social Security records also did not show the veteran to have 
an active thought disorder aside from a time when he had drug 
induced hallucinations.  When in compliance with his PTSD and 
alcohol abstention programs, he was shown to be doing rather 
well.  During the periods of temporary setbacks, in which he 
received residential treatment from March to April 2003 and 
from  August to November 2004, he was in receipt of the 
temporary total disability ratings and thus was adequately 
compensated during these times.  

In summary the evidence supports a 50 percent rating for the 
veteran's PTSD symptoms prior to November 1, 2004.  

B.  PTSD Rated 50 percent as of November 1, 2004

VA treatment records from November 2004 through 2005 revealed 
that in a November 2004 psychiatry record, the veteran still 
experienced bouts of irritability and anger.  He reported 
that his significant other got on his nerves and he expressed 
particular frustration with an individual he recently bought 
a car from and was not sure whether he would lose his temper 
the next time he saw that person.  He currently remained in 
Alcoholics Anonymous (AA) with a sponsor and remained sober.  
He was compliant with medications and denied mood swings or 
problems.  His mental status examination revealed him to be 
dressed and groomed appropriately, cooperative with good eye 
contact, but with irritable mood and entitled affect.  His 
speech had normal tone and volume.  There was no psychomotor 
agitation or depression observed.  His thought process was 
tangential but easily redirectable.  He denied suicidal or 
homicidal ideas, or any type of hallucinations or delusions.  
He was assessed with depression not otherwise specified, 
polysubstance abuse in remission and impulse control 
disorder.  His GAF score was 50.  

On routine follow-up in March 2005 he was having some 
difficulty sleeping.  He was doing fairly well post inpatient 
treatment for PTSD although he admitted he still struggles 
with this.  He appeared to be currently under some life 
stressors and this was a significant contributing factor.  He 
had not been taking Dekapote secondary to his fear of side 
effects.  He was encouraged to take a trial of Dekapote prior 
to starting on a sleep aid.  

An April 2005 record, following up a psychiatry visit in 
November 2005 reflected that the veteran was doing well with 
sobriety and would be celebrating his 1 year anniversary in 
May.  His social participations were his church group and AA.  
He lived with his elderly uncle who he rented a room from, 
and acted as a caretaker for him.  He appeared relaxed and 
pleased about his responsibilities and stated he had no hard 
feelings towards anyone.  His only sleep problems came from 
noisy neighbors who revved engines outside and woke him up.  
He couldn't fall back to sleep afterwards.  He appeared much 
brighter on this visit and much more interactive than seen 
before.  Mental status examination revealed him to be dressed 
and groomed appropriately.  He was cooperative, with good eye 
contact.  His mood was affable and pleasant, with congruent 
affect.  Speech was normal in tone and volume.  There was no 
psychomotor agitation or depression.  He was assessed with 
depression NOS, polysubstance abuse in remission and impulse 
control disorder.  His GAF was 50.  

Another April 2005 record reflected he was seen for a 
possible admission to the PTSD residential program.  He 
presented as casually dressed, adequately groomed with good 
hygiene.  He was courteous, polite and cooperative.  He spoke 
openly about combat, family and work stressors.  He presently 
lived with his uncle and was divorced.  He recounted his 
military stressors in detail.  His mood and affect were 
depressed.  There were no signs or symptoms of thought 
disorder.  He described several ongoing symptoms of PTSD 
including problems with nightmares, flashbacks, intrusive 
memories, hypervigilance, problems with anger, rage and 
avoidance.  

The veteran underwent a VA examination in April 2005 that 
included a claims file review, medical records review, 
clinical interview and mental status examination.  Currently 
he was not involved in any relationships and stated he was 
"no good" with relationships.  His last attempt at one was 
ended 3 months ago by mutual agreement.  He had no 
psychiatric hospitalizations in the past year, but was in an 
outpatient program for PTSD.  He indicated he completed the 
program which consisted of a series of group therapy meetings 
and was not currently involved in psychotherapy for PTSD.  He 
was psychologically minded and would benefit from individual 
therapy as he appeared to be struggling with PTSD symptoms at 
present.  There had been no significant changes in his social 
and family support systems in the past year.  His subjective 
complaints were of chronic moderate to high levels of anxiety 
and depression, hypervigilance, especially at night, startle 
response to loud noises, triggered responses to sounds, 
especially airplanes, chronically broken and disturbed sleep 
with episodic nightmares and obtrusive thoughts and 
avoidance. 

Mental status examination revealed the veteran to be oriented 
to time, place and person.  His dress and hygiene were 
adequate but there was some hint of neglect.  His overall 
motor activity was significantly slowed and reduced.  His 
voice was low in volume and production was sparse.  His eye 
contact was extremely poor.  His mood was significantly 
constricted in the depressed range.  There was no overt 
evidence of hallucinations or delusional thought.  His 
attention was somewhat impaired due to emotional factors and 
his concentration was considered to be intact.  His insight 
was fair to within normal limits.  There was no evidence of 
memory defects.  He reported that his sleep was chronically 
broken and disturbed.  He was hypervigilant at night and 
frequently gets up to check things.  He tended to nap during 
the day when he felt safer.  His appetite and weight were 
stable but he felt he was somewhat underweight.  On any day 
he isolated himself at home with no interests, hobbies or 
activities.  He denied any current abuse of alcohol or drugs.  

The summary of findings gave an opinion that it was clear the 
veteran suffers from PTSD, chronic, moderate to severe.  It 
has negatively affected all areas of his life and clearly 
limited his functioning.  The Axis I diagnosis was PTSD, 
chronic, severe.  Axis II, personality disorder was deferred.  
His GAF for the past year was 40 to 45 and was the same range 
on the day of the examination.  He was viewed as competent to 
handle VA funds.

In May 2005 he presented as part of a PTSD residential 
treatment pre-admission evaluation.  He had no acute 
complaints and denied recent acute illness.  He had a long 
history of multiple drug use, but none in the past 3 years.  
On mental status examination he was oriented times 4, 
pleasant, cooperative, with thought content grossly normal 
with appropriate affect.  The Axis I diagnosis was PTSD, 
depression.  He was cleared for admission to the PTSD 
program.  His depression appeared stable and his GAF was 45.  

A June 2005 treatment record noted that the veteran had been 
unemployed over one year and was considered to be 
unemployable at the present time.  Also in June 2005, the 
veteran entered treatment in a 6 week inpatient PTSD program 
between June and July 2005.  During this period he received 
treatment that included group and individual sessions through 
the program.  One of the records from June 2005 noted that 
the veteran was motivated but stated that it was hard to see 
any immediate effects from treatment.  He remained clean from 
drugs and alcohol, but still became enraged very quickly.  He 
cited an instance when he lost his temper at someone who 
didn't pay back money he lent him.  On mental status 
examination he was dressed and groomed neatly, was 
cooperative with good eye contact, and his mood was affable 
with calm, congruent affect.  His speech was normal in tone 
and volume.  No psychomotor agitations or depression was 
observed.  His thought process was linear and goal directed.  
He denied suicidal or homicidal thought, denied 
hallucinations or delusional thought.  His insight and 
judgment were fair.  The Axis I diagnosis was 
PTSD/depression, alcohol abuse/dependence in remission times 
3 years.  His GAF score was 50.  Three records from July 
2005, including individual and group therapy all gave his GAF 
score at 45.  

An August 2005 record was the first record since his 
discharge from the inpatient PTSD program 2 weeks earlier.  
He was experiencing ups and downs for the past 2 weeks, 
likely related to the program discharge and the anniversary 
of his father's death.  He also reported high levels of 
stress stemming from his current living situation.  He 
discussed current strategies for managing his distress which 
was manifest as depression and anger/rage.  Support for 
continued coping was provided.  His PTSD was described as 
harder to contain than his addiction problem, and the veteran 
expressed despair that he will struggle with active PTSD for 
the rest of his life.  

In early September 2005 the veteran was seen for individual 
psychotherapy for treatment.  He reported 2 anger outbursts 
since the last session, 1 of which he was able to work out 
with the affected party with an apology.  He was pleased with 
his ability to handle the situation in an appropriate manner 
and wished he could do the same with the other person he 
offended, who he did not know.  He discussed plans to 
relocate due to money problems.  In general he was doing 
fairly well.  A follow up phone call later in September 2005 
revealed that the veteran had moved out of state since the 
last session.  His adjustment had been relatively smooth, 
though he reported an increase in nightmares and flashbacks 
during the first few days after the move.  He was managing to 
work with little difficulty at the present and was feeling 
positive about being productive in the work force again.  

In October 2005 he was seen for individual psychotherapy for 
treatment of PTSD.  He reported ups and downs in his overall 
functioning since his relocation.  Of note was his lack of 
follow up for both his addiction problems and PTSD.  This has 
been due to temporary problems with transportation which had 
since been remedied.  He planned to attend AA/NA meetings and 
follow up with this writer in 2 weeks.  While he acknowledged 
the need for further PTSD treatment, he expressed 
discouragement with the re-emergence of specific PTSD 
symptoms in recent weeks.  

As of November 2004 the Board finds that the evidence more 
closely resembles the criteria for a 70 percent evaluation.  
His PTSD symptoms appear to have increased in severity, as 
reflected in the GAF scores which now ranged from 45 to 50 in 
the treatment records and VA examination report during this 
time.  Although completely free of any substance abuse 
problems, he continued to have symptoms of PTSD such as sleep 
problems, irritability, anger control problems, 
hypervigilance, intrusive thoughts and avoidance.  The most 
significant findings come from the April 2005 VA examination, 
which revealed his ongoing PTSD symptoms to range from 
moderate to severe.  He was noted to have failed in 
maintaining relationships with girlfriends.  He had chronic 
levels of anxiety, depression, hypervigilance, startle 
response, disturbed sleep, intrusive thoughts and avoidance, 
at a level that was moderate to high in intensity.  Objective 
findings revealed significantly depressed mood, poor eye 
contact and dress and hygiene to show some neglect.  He 
generally isolated himself from others and reported no 
interests, hobbies or activities.  His GAF score was said to 
range from 40-45 both during this examination and within the 
past year.

Overall these findings suggest a worsening of PTSD symptoms 
to where they result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

However, the evidence fails to establish PTSD symptoms that 
more closely resemble a 100 percent disability after November 
1, 2004.  He is not shown to have evidence of thought 
disorder such as persistent delusions or hallucinations, nor 
does the evidence show inappropriate behavior, persistent 
danger to himself or others.  He was noted to be able to 
perform activities of daily living and was oriented in all 
spheres.  

In summary, the evidence reflects that as of November 1, 
2004, a 70 percent, but no more is warranted for PTSD.

C.  Extraschedular Consideration

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the veteran is noted in 
a September 2005 treatment record to be working with little 
difficulty and was positive about being productive in the 
work force.  Thus he is not shown to be rendered unemployable 
by his PTSD, nor is he shown to have such frequent periods of 
hospitalization so as to render the schedular standards 
impractical.  

III.  New and Material Evidence to Reopen Hypertension Claim

Service connection for hypertension, to include as secondary 
to PTSD was denied by the RO in an October 1997 rating 
decision, with notice sent in November 1997.  The veteran did 
not appeal this decision and it became final.  The veteran 
has filed to reopen his claim for entitlement to service 
connection for hypertension as secondary to his service 
connected PTSD in July 2002.  He does not allege that this 
disorder began in service.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The basis for the RO's prior denial in October 1997 was that 
the service medical records were negative for hypertension 
and that a VA examiner had stated that there is no objective 
evidence to suggest that hypertension is related to PTSD.  

Evidence before the RO in October 1997 included service 
medical records from a period of other than honorable service 
which show no evidence of hypertension manifested within one 
year of his honorable discharge in June 1970.  His December 
1970 entrance examination within one year of his June 1970 
discharge showed a blood pressure reading of 120/80 and he 
denied a history of high blood pressure.  Likewise undated 
portions of physical evaluations showed his blood pressure at 
124/80.

Also previously before the RO was a report from an October 
1983 VA examination in which his blood pressure was 120/94.  
The evidence also included a VA Agent Orange examination 
showing his blood pressure to be 148/90 sitting and 140/70 
supine.  Also reviewed by the RO in 1997 were VA treatment 
records for alcohol, cocaine and marijuana dependence between 
October 1994 and December 1994.  These records did not 
address the question of hypertension.  

Among the evidence previously before the RO was the earliest 
evidence of a hypertension in a December 1994 record that 
noted the veteran needed a refill of hypertension medication, 
with a blood pressure reading of 160/104 shown.  He carried a 
diagnosis of hypertension in January 1995.  

Also before the RO in October 1997 were VA examinations from 
November 1996 that addressed unrelated medical concerns and 
did not address hypertension, and a December 1996 PTSD 
examination with a November 1996 Social Survey that likewise 
did not mention hypertension, although it did mention 
complaints the veteran had about his heart "fluttering."  

Also reviewed by the RO in 1997 were VA treatment records for 
alcohol, cocaine and marijuana dependence as well as other 
medical complaints between June 1996 and June 1997.  These 
records did not address the question of hypertension.  

Another VA examination that was previously considered by the 
RO was the report of an August 1997 VA hypertension 
examination that documented the history of hypertension, said 
to have been originally diagnosed in 1988, with a history of 
medication that resulted in unfavorable side affects which he 
then discontinued for a period of time.  He was currently 
taking hydroclothiazide (HCTZ) daily for blood pressure.  He 
denied chest pain, shortness of breath or claudication.  
Examination revealed his blood pressure to be 150/92 on the 
right arm and 148/94 in the left arm in the sitting position.  
Following examination, which yielded no cardiovascular 
anomalies, the diagnosis was hypertension, stage I, fair 
control with a diuretic and no evidence of end organ 
dysfunction.  The examiner opined that there was no objective 
medical evidence to suggest that the hypertension was related 
to PTSD.

Among the evidence submitted after October 1997 were VA and 
other records showing ongoing treatment for and/or diagnoses 
of hypertension from 1996 up through 2005.  Fluctuating blood 
pressure readings are shown in these records.  An August 1996 
record yielded a blood pressure reading of 173/108.  Another 
August 1996 record documented a past medical history of 
hypertension, diet control.  However a December 1996 record 
indicated that his hypertension was inadequately controlled 
despite following the diet with a blood pressure reading of 
178/116 shown.  In May 1997 his hypertension appeared to be 
controlled after he started taking medications.  His 
hypertension continued to be under reasonable control in 
April 1998 although it fluctuated upwards to 164/102 and 
135/108 in May 1998 after he stopped taking his medication 
for a few days.  In June 1998 he was followed for 
hypertension along with polysubstance abuse and was being 
treated for PTSD symptoms and substance abuse.  He continued 
to be treated for hypertension through 2000 and was noted to 
have a reading of 142/97 in September 2000.  

In May 2002 the veteran was placed on a new medication, 
hydroclothiazide (HCTZ) for his blood pressure.  Multiple 
blood pressure readings from between September 2002 and July 
2003 ranged from lows of 124/78 in July 2003 to a high of 
128/92 in March 2003, with the rest of the blood pressure 
readings falling between these extremes.  He was noted to be 
prescribed hydroclothiazide for his blood pressure in July 
2002, September 2002, December 2002, April 2003, May 2003 and 
July 2003.  A July 2003 treatment record indicated that his 
hypertension was being controlled by this medication and his 
blood pressure reading at the time was 124/78.  

A Social Security examination from February 2003 reflected a 
blood pressure readings of 114/84.  In August 2004, he was in 
an exercise and nutrition program for hypertension.  In the 
various reports of psychiatric treatment shown in November 
2004, April 2005, May 2005, June 2005, August 2005 he was 
noted to have a history of hypertension, and it was diagnosed 
under Axis III.  

Also among the evidence received after October 1997 was the 
testimony from the veteran's October 2004 DRO hearing, in 
which he testified that shortly after he left the service, he 
was treated by a doctor who diagnosed PTSD and when he found 
out the veteran was a combat veteran, suggested that it was 
probably the stress from being in a war that elevated his 
blood pressure.  

Based on a review of the evidence, the Board finds that new 
and material evidence has been submitted to reopen a 
previously denied claim for PTSD.  

Specifically the lay evidence in the veteran's 2004 hearing 
testimony, wherein he alleges treatment by a doctor who told 
him that his blood pressure may be elevated due to his PTSD 
stress constitutes new and material evidence.  This evidence, 
which was not previously reviewed in 1997, is material 
because it significantly shows lay evidence of the possible 
existence of medical evidence, that if obtained could 
establish secondary service connection for hypertension.  
Such evidence raises a reasonable possibility of 
substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

Prior to November 1, 2004 a rating of 50 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

As of November 2004, a rating of 70 percent, but no more, for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.

New and material evidence having been received, the claim for 
entitlement to service connection for hypertension is 
reopened.  To this extent, the claim is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for hypertension was reopened based on the receipt 
of new and material evidence.  

The Board notes that the veteran in his October 2004 hearing 
testified that he had received treatment from a physician who 
suggested that his hypertension may have been caused or 
aggravated by his PTSD symptoms.  

Moreover, although there is of record an August 1997 VA 
examination which indicated that the veteran's hypertension 
was unrelated to PTSD, this examination failed to address 
whether it may be aggravated beyond natural progression by 
his PTSD.  

Under the provisions of 38 C.F.R. § 3.310(a) (2006), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation." Allen v. Brown, 7 Vet. 
App. 439 (1995).

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection were awarded 
for the remaining claim on appeal.  Dingess, supra.    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The veteran should also be provided a VA 
letter that informs him of the evidence 
needed to establish service connection as 
secondary to a service-connected 
disability.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AMC should contact the veteran 
and ask that he identify the source of 
private or VA medical treatment for his 
hypertension said to have linked this 
disorder to his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file. 

3.  Thereafter, the AMC should schedule 
the veteran for a cardiovascular 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's hypertension.  
The examination should determine whether 
any hypertension is due to or aggravated 
by the service-connected PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his hypertension.

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed 
hypertension (2) the medical probability 
that any diagnosed hypertension began in 
service (3) the medical probability that 
any diagnosed hypertension is related to 
the appellant's service-connected PTSD 
and (4) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's PTSD aggravated or 
contributed to or accelerated any 
diagnosed hypertension beyond its natural 
progression.  If the appellant's service-
connected PTSD aggravated or contributed 
to or accelerated any pathologic process 
of any hypertension, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of 
hypertension itself or as opposed to 
other possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
as well as the decision reached in Allen, 
supra.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


